UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     KIMBERLY ANNE JONES,                            DOCKET NUMBER
                 Appellant,                          PH-3443-15-0197-I-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: September 1, 2015
       AFFAIRS,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Kimberly Anne Jones, Middleboro, Massachusetts, pro se.

           M. Creston Rice, Esquire, Bedford, Massachusetts, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed for lack of jurisdiction her nonpromotion appeal. Generally, we grant
     petitions such as this one only when:       the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous


     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, and based on the following
     points and authorities, we conclude that the petitioner has not established any
     basis under section 1201.115 for granting the petition for review. Therefore, we
     DENY the petition for review and AFFIRM the initial decision, which is now the
     Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2        The appellant works for the agency as a nonpreference-eligible excepted
     service Grade I Nurse. Initial Appeal File (IAF), Tab 1 at 1, 7. On October 17,
     2014, an agency professional standards board recommended that the appellant not
     be promoted from Grade I to Grade II. Id. at 12-13. On January 24, 2015, she
     filed a Board appeal of her nonpromotion and requested a hearing. Id. at 2-3.
¶3        The administrative judge issued an acknowledgment order in which she
     informed the appellant that the Board generally lacks jurisdiction over
     nonpromotions, except in cases of whistleblower reprisal, discrimination based on
     uniformed service, and violations of veterans’ preference rights. IAF, Tab 2 at 3.
     She ordered the appellant to file evidence and argument to show that the appeal
     was within the Board’s jurisdiction. Id. The administrative judge also informed
     the appellant that her appeal appeared to be untimely, apprised her of her burden
     on the timeliness issue, and directed her to file evidence and argument thereon.
     Id. at 2. When the appellant failed to respond to the acknowledgment order, the
     administrative judge issued an initial decision dismissing the appeal for lack of
     jurisdiction without conducting a hearing. IAF, Tab 7, Initial Decision (ID). The
     administrative judge did not reach the timeliness issue. ID at 3 n.1.
                                                                                          3

¶4           The appellant has filed a petition for review alleging, as she did below, that
     her nonpromotion was in retaliation for filing an equal employment opportunity
     (EEO) complaint. Petition for Review (PFR) File, Tab 3; IAF, Tab 1 at 5. The
     appellant also alleges that her Board appeal was untimely because she was
     previously unaware of her Board appeal rights and that inclement weather
     prevented her from timely responding to the acknowledgment order. PFR File,
     Tab 3 at 4-5. The agency has filed a response in opposition. PFR File, Tab 5.
¶5           Notwithstanding the appellant’s failure to respond to the acknowledgment
     order below, we have considered her arguments on review, and we find that they
     provide no basis to disturb the initial decision.         The Board’s jurisdiction is
     limited to those matters over which it has been given jurisdiction by law, rule, or
     regulation. Maddox v. Merit Systems Protection Board, 759 F.2d 9, 10 (Fed. Cir.
     1985).     As the administrative judge explained, the Board generally lacks
     jurisdiction over nonpromotions.        ID at 3; see Harrell v. U.S. Postal Service,
     112 M.S.P.R. 492, ¶ 11 (2009).          The appellant’s claim of retaliation for EEO
     activity does not serve to bring the appeal within the Board’s jurisdiction. See
     McNeil v. Department of Defense, 100 M.S.P.R. 146, ¶ 21 (2005); Wren v.
     Department of the Army, 2 M.S.P.R. 1, 2 (1980) (prohibited personnel practices
     under     5 U.S.C.   § 2302(b)    are     not   an   independent   source   of   Board
     jurisdiction), aff’d, 681 F.2d 867, 871-73 (D.C. Cir. 1982).
¶6           As the administrative judge explained below, the Board may have
     jurisdiction over nonpromotions under certain limited circumstances. IAF, Tab 2
     at 3. Specifically, the Board may have jurisdiction over a nonpromotion in the
     context of a claim under the Veterans Employment Opportunities Act of 1998
     (VEOA), the Uniformed Services Employment and Reemployment Rights Act of
     1994 (USERRA), the employment practice provisions of 5 C.F.R. Part 300,
     Subpart A, or the Whistleblower Protection Act (WPA).               However, for the
     reasons set forth below, we find that none of these laws apply to the instant
     appeal.
                                                                                     4

¶7         Regarding VEOA and USERRA, the appellant has not alleged that her
     nonpromotion was the product of uniformed service discrimination or that it
     constituted a violation of veterans’ preference rights. Indeed, it does not appear
     that the appellant would be able to raise a claim under either VEOA or USERRA
     because she is not a preference eligible and there is no indication that she has
     performed, has applied to perform, or has an obligation to perform uniformed
     service.   IAF, Tab 1 at 1, 7; cf. 5 U.S.C. § 3330a(a)(1), (d)(1) (a preference
     eligible or veteran may file a Board appeal under VEOA); 38 U.S.C. §§ 4311,
     4322, 4324 (a person who is a member of, applies to be a member of, performs,
     has performed, applies to perform, or has an obligation to perform service in a
     uniformed service may appeal a USERRA violation to the Board). Nor could the
     Board have jurisdiction over this appeal as an employment practices claim under
     5 C.F.R. Part 300, Subpart A, because the appellant’s position is in the excepted
     service. IAF, Tab 1 at 1, 7; see 5 C.F.R. § 300.101 (5 C.F.R. Part 300, Subpart A,
     applies to the competitive service).
¶8         Regarding the WPA, the appellant has not alleged that her nonselection for
     promotion was in retaliation for activity protected under 5 U.S.C. § 2302(b)(8) or
     5 U.S.C. § 2302(b)(9)(A)(i), (B), (C), or (D). Cf. 5 U.S.C. § 1221(a) (providing
     for individual right of action (IRA) appeals to the Board concerning prohibited
     personnel practices under 5 U.S.C. § 2302(b)(8), (b)(9)(A)(i), (B), (C), and (D)).
     On review, the appellant appears to allege that her EEO activity constituted
     protected whistleblowing.     PFR File, Tab 1 at 3.     However, filing an EEO
     complaint is protected under 5 U.S.C. § 2302(b)(9)(A)(ii), and cannot form the
     basis of an IRA appeal.         See Mudd v. Department of Veterans Affairs,
     120 M.S.P.R. 365, ¶ 7 (2013). Furthermore, the appellant indicated below that
     she did not file a whistleblower complaint with the Office of Special Counsel
     (OSC), which is a jurisdictional prerequisite to filing an IRA appeal with the
     Board. IAF, Tab 1 at 4; see Yunus v. Department of Veterans Affairs, 242 F.3d
     1367, 1371 (Fed. Cir. 2001) (holding that, to establish jurisdiction over an IRA
                                                                                        5

     appeal, an appellant must, among other things, show that she exhausted her
     administrative remedies before OSC); Rusin v. Department of the Treasury,
     92 M.S.P.R. 298, ¶ 12 (2002) (same).
¶9        Accordingly, we affirm the initial decision dismissing the appeal for lack of
     jurisdiction. Because we are affirming the dismissal for lack of jurisdiction, we
     do not reach the timeliness issue.        See Tardio v. Department of Justice,
     112 M.S.P.R. 371, ¶ 30 (2009).

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
          You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit.
          The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
     27, 2012). If you choose to file, be very careful to file on time. The court has
     held that normally it does not have the authority to waive this statutory deadline
     and that filings that do not comply with the deadline must be dismissed. See
     Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
          If you want to request review of the Board’s decision concerning your
     claims   of   prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
     (b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
     the Board’s disposition of any other claims of prohibited personnel practices, you
     may request review of this final decision by the United States Court of Appeals
     for the Federal Circuit or any court of appeals of competent jurisdiction. The
     court of appeals must receive your petition for review within 60 days after the
     date of this order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If
     you choose to file, be very careful to file on time. You may choose to request
     review of the Board’s decision in the United States Court of Appeals for the
     Federal Circuit or any other court of appeals of competent jurisdiction, but not
                                                                                     6

both.     Once you choose to seek review in one court of appeals, you may be
precluded from seeking review in any other court.
        If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information about the United States Court of Appeals for the Federal
Circuit is available at the court’s website, www.cafc.uscourts.gov. Of particular
relevance is the court’s “Guide for Pro Se Petitioners and Appellants,” which is
contained within the court’s Rules of Practice, and Forms 5, 6, and 11.
Additional information about other courts of appeals can be found at their
respective         websites,     which       can       be      accessed         through
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
        If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at      http://www.mspb.gov/probono for      information     regarding    pro     bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit. The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                              ______________________________
                                            William D. Spencer
                                            Clerk of the Board
Washington, D.C.